Title: To Thomas Jefferson from Richard Harrison, 26 January 1792
From: Harrison, Richard
To: Jefferson, Thomas


          
            Sir
            Treasury Department Auditors Office Jany. 26. 1792.
          
          I have now under examination an Account of Messrs. W. & J. Willink and Nicholas & J. Van Staphorst of Amsterdam, in which various Charges are made against the United States for supplies of Money to you. As they have not sent forward Documents to substantiate these Charges I take the liberty of requesting you will be pleased to furnish me, soon as convenient, with a particular Statement of the Sums received of them by you, to enable me to proceed, to a final adjustment of their Account.
          I further request the favor of being informed, from the records in your office, of the dates and nature of the different Commissions with which Mr. Adams was charged in Europe, and of the Salary  and emoluments annexed to each.—I have the Honor to be, very respectfully Sir Your obedient hum. Servant,
          
            R. Harrison
          
        